Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: the component ii) listed in claim 2, e.g. micronutrients, macronutrients, biological compound or related carbon-based organic compound, inorganic compound, seeds, seed coating or seed inoculant. The species are independent or distinct because they are not related compounds and depending upon what is elected leads to combinations and/or compounds having different activities, e.g. seeds are not the same as inorganic compounds which are not the same as seed inoculants. Additionally, depending upon what the agricultural composition (ii) contains, e.g. biological compound, then the biological compound from claim 19 itself needs to be elected as sawdust is very different from fungus or bacteria, etc. Further, applicants will need to elect the synthetic herbicide they want to include in their composition as per claim 17. Because, these species are not obvious variants of each other based on the current record because the different herbicides have different modes of action and require very different searches in different databases and classifications. A proper reply will elect the components of the agricultural composition ii) in claim 2, e.g. a biological compound, and then further elect the specific biological compound from those claimed in claim 19, e.g. bacteria; or if applicant’s elect the synthetic herbicide, then they need to elect the specific herbicide from claim 17, e.g. glyphosate; etc. Specifically depending on what is elected as (ii), then applicant’s need to make a specific election from that genus based on the later dependent claim as is exemplified above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
--There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, e.g. composition comprising biological compounds is very different from a composition comprising inorganic compounds and they are classified differently and require very different searches.

--The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), because specifically depending upon what applicant’s elect, e.g. biological compound, then each of the different biological compounds disclosed in claim 19 require different searches in different databases and CPC groups. Additionally, the markush group of claim 2 encompasses groups which do not belong to the same class of compounds, e.g. biological compounds are different from inorganic compounds and all of these require different searches in different databases from each other, and then the subsequent biological compounds themselves in claim 19  or the herbicides in claim 17 do not belong to the same class or have the same activities and as such these types of biological compounds or herbicides, etc. also require very different searches using different classifications and databases, etc.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call not made to request an oral election to the above restriction requirement, due to the complexity and number of elections to be made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN E HIRT/Primary Examiner, Art Unit 1616